Citation Nr: 0020990	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for arthritis of both knees.  

2.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1970 to 
February 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama. 

The Board construes the veteran's claim for service 
connection for arthritis received in October 1997 as raising 
the issue of service connection for arthritis of the right 
ankle.  In the substantive appeal, which was received at the 
RO in March 1999, the veteran appears to raise the issues of 
entitlement to service connection for chronic headaches and 
hypertension.  These issues are referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for tinea 
versicolor will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  In August 1978, the RO denied service connection for 
arthritis.  The veteran did not initiate an appeal of the 
RO's August 1978 denial.  

2.  The evidence received since the final, unappealed August 
1978 determination by the RO bears directly and substantially 
upon the specific matter under consideration and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.  

3.  The claim for service connection for arthritis of the 
knees is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the RO's unappealed August 1978 
decision is new and material, and the veteran's claim for 
entitlement to service connection for arthritis of both knees 
has been reopened.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran's claim of entitlement to service connection 
for arthritis of the knees is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).

The evidence of record at the time of the August 1978 rating 
action may be briefly summarized.  The service medical 
records show that at the time of the January 1970 
pre-induction examination, the veteran reported that he had 
had surgery on his legs at the age of five.  The examination 
clinically evaluated the lower extremities as normal.  

Additional service medical records reflect treatment in 
February 1972 for right ankle pain secondary to a sprain 
incurred six days earlier when playing basketball. At that 
time, the veteran also complained of left knee pain and 
reported that, at the age of three or four, he had undergone 
bilateral knee surgery.  X-rays showed degenerative changes 
of the left knee and minimal soft tissue swelling around the 
right ankle and a small round density medial to the medial 
malleolus which was thought maybe to represent an accessory 
ossicle.  A small evulsion fracture could not be excluded.  
The diagnosis included post-traumatic arthritis of the left 
knee and right ankle.  The veteran was placed on an L3 
profile.

The report of the January 1974 separation examination 
includes the notation that the veteran had undergone surgery 
on both of his legs at the age of 3.  The veteran was unable 
to remember any details, and no complications were noted.  
The report of this evaluation also noted that the veteran had 
arthritis in his ankle and left knee since 1973, that no 
medical "advise" was sought, and that there were no 
complications.  

A VA examination was conducted in July 1978.  At that time 
the veteran complained of swelling and pain in his left knee 
when he walked or stood for too long.  This evaluation 
demonstrated a scar on the veteran's left knee, crepitation 
of the left knee on extension and flexion, and no limitation 
of motion of the joint.  X-rays taken of the veteran's left 
knee showed mild to moderate degenerative lipping of the 
articular surfaces.  The examiner diagnosed mild to moderate 
degenerative lipping of the articular surfaces of the left 
knee but an otherwise negative examination of the joint.  

In August 1978, the RO denied the veteran's claim for service 
connection for arthritis on the basis that the evidence of 
record demonstrated that the arthritis of the veteran's left 
knee was a normal progression of a condition that existed 
prior to service, with no aggravation beyond normal 
progression of the preexisting condition.  In addition, the 
RO concluded that the evidence of record indicated that the 
right ankle injury that the veteran sustained when playing 
basketball was an acute condition which resolved without 
residual disability.  Also in August 1978, the RO notified 
the veteran of this determination and of his appellate 
rights.  He did not appeal that decision, which is final.  
38 U.S.C.A. § 7105 (West 1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1999).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 Vet. App. 
1, 5 (1995).  See also Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is "material" where it is relevant to and 
probative of the issue at hand.  Id.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995).  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the August 1978 rating action in 
the present case includes a copy of a Physical Profile Serial 
Report, dated in February 1972 and received in November 1984. 
This document shows that the veteran was placed on a 
permanent profile due to post-traumatic arthritis of his left 
knee and right ankle, permanent conditions, and that he was 
restricted from participating in aerobics, running, marching, 
or prolonged standing or walking.

Also received was a December 1997 private medical statement 
from B. E. H., M.D.  According to this record, Dr. H. 
explained that he had treated the veteran for degenerative 
arthritis of the knees for months and years.  In addition, at 
the hearing conducted before a hearing officer at the RO in 
May 1999, the veteran testified that he had no problems 
concerning his knees until he was working on the flight line.  
He submitted a copy of the February 1972 permanent profile, 
which was previously of record. 

The Board finds that the December 1997 private medical 
statement provides competent evidence of the presence of 
arthritis in the veteran's right knee, which had been present 
for a long time.  Such evidence was not previously known at 
the time of the August 1978 rating action.  Also, the 
evidence shows that the degree of impairment resulting from 
the arthritis of the left knee was so significant the veteran 
was placed on a permanent profile during service to avoid 
certain activities.   The Board concludes that the evidence 
received since the August 1978 decision is new and material 
and the veteran's claim is reopened. 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required. It 
must first be determined whether new and material evidence 
has been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991). If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  An allegation 
that a disorder should be service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this regard, the service medical records show that the 
left knee did not become symptomatic until February 1972, 
approximately 2 years following the veteran's entry into 
active duty.  At that time traumatic arthritis was diagnosed 
and the arthritis required that the veteran be placed on a 
permanent profile.  The December 1997 medical statement 
confirmed the presence of arthritis of the knees, which the 
physician indicated was degenerative in nature and had been 
present for many years.

The Board finds that the current evidence tends to show that 
the arthritis, a chronic disease, may have originated in 
service or, if existing prior to service may have been 
aggravated beyond normal progression.  Accordingly the claim 
for service connection for arthritis of the knees is well 
grounded. 


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for arthritis of 
the knees is reopened.  

The claim for service connection for arthritis of the knees 
is well grounded, and, to this extent only, the appeal is 
granted.  


REMAND

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).
With regard to a disability existing prior to entry into 
active duty, the appellant is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed before service will rebut the presumption.  38 
U.S.C.A. §§ 1111 (West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).

As previously discussed, the Board has found that the claim 
for service connection for arthritis of the knees is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  If the 
claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.  Elkins v. West, 
12 Vet.App. 209 (1999).  In this regard, the Board notes that 
VA's duty to assist may include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

In this regard, arthritis of the left knee was first 
clinically manifest while the veteran was on active duty.  
The post service medical records confirm the presence of 
arthritis involving the knees.  In view of this evidence the 
Board concludes that a specialized VA examination would be of 
assistance in rendering a decision In this case.  

The veteran's private physician in December 1997 indicated 
that he had treated the arthritis of the knees for years.  
During the May 1999 hearing, the veteran testified that he 
was enrolled at the Rainbow Clinic at the VA Hospital in 
Tuscaloosa for knee treatment. The Board is of the opinion 
that these records should be obtained.  

At the May 1999 hearing, the veteran also testified that he 
was seen at the Tuscaloosa VA Medical Center (VAMC) on one 
occasion in the 1970s for skin problems and again in 1998.  
In Simington v. Brown, 9 Vet.App. 334 (1996) the Court held 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal.  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment of his knees and tinea 
versicolor which are not on file, to 
include the childhood surgery that he 
underwent on his knees at the age of 3 or 
4, and copies of the actual treatment 
records from B. E. H., M.D. since 
separation from service.  

The veteran should be informed that he 
has the opportunity to submit evidence in 
order to establish a well grounded claim 
regarding service connection for tinea 
versicolor.

2.  The RO should request the Tuscaloosa 
VAMC to furnish copies of all treatment 
record, to include in the 1970s, when the 
veteran was seen by a Dr. J. for his skin 
disorder.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity, and etiology of any 
arthritis of the veteran's knees and 
right ankle.  The claims folder and a 
copy of this remand should be made 
available to the examiner prior to the 
examination.  All necessary tests, 
including x-rays should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  It is requested that the 
examiner obtain a detailed history of the 
veteran's childhood bilateral knee 
surgery.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether there is 
clear and unmistakable evidence that 
arthritis of the veteran's left knee, if 
diagnosed, existed prior to his service.  
If yes, the examiner should render an 
opinion as to whether it is as likely as 
not that the preexisting arthritis of the 
left knee was aggravated during service 
beyond normal progression.  In addition, 
the examiner is also requested to render 
an opinion as to whether it is as likely 
as not that either the arthritis of the 
left knee or the arthritis of the right 
ankle (if present) diagnosed in service 
is traumatic or degenerative in nature.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for arthritis of the 
knees and entitlement to service 
connection for tinea versicolor.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



